Citation Nr: 1243434	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-33 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for talipes equinus.  

2.  Entitlement to service connection for ankle equinus.  

3.  Entitlement to service connection for plantar fasciitis.  

4.  Entitlement to service connection for peripheral vascular disease.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & son


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in July 2011, a transcript of which is of record.  At his hearing, the Veteran requested that the record remain open for a period of 60 days in which to submit additional evidence or argument.  Within the allotted period, additional evidence was submitted, although it pertained only to an issue not on appeal.  An additional statement was received by the Board in April 2012 and made a part of the record.  

As to an issue not subject to the instant appeal, the record reflects that the RO in January 2011 received the Veteran's claim to reopen for service connection for a back disorder and, as indicated by his virtual VA folder, the RO by its rating decision of June 2011 determined that new and material evidence had not been submitted to reopen the previously denied claim for service connection for a back disorder.  Evidence added to the record in October 2011 concerns the Veteran's back and is accompanied by statements from the Veteran indicating that they were submitted in connection with his pending appeal, although the record does not include a notice of disagreement involving the denial of benefits in January 2011.  That issue is specifically referred to the RO for any and all indicated action.  


This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

At his July 2011 hearing, the Veteran indicated that he had been hospitalized in service at Fort Gordon or Benning following his collapse in a chow line caused by extreme leg numbness, but records relating thereto are not now on file.  Service personnel records denote the Veteran's initial assignment was to Fort Polk, followed by transfers to Fort Gordon, Georgia, and then to Fort Carson, Colorado.  Remand to search for and obtain any and all available service treatment records relating to the aforementioned incident, presumably at Fort Gordon, Georgia, is found to be necessary.  

The Veteran seeks service connection for foot and ankle disorders and vascular disease which he alleges were incurred or aggravated in service or which resulted from the inservice foot and ankle problems.  Available service treatment records indicate that the Veteran received emergency medical care in August 1968 at Fort Carson, Colorado, following an ankle injury.  X-ray examination of the ankle was reported to be negative.  In addition to the documented ankle injury, the Veteran indicates that, following his entry onto active duty, he was required to transition to use of combat boot following use of cowboy boots from an early age and that his duties as a cook in service required him to stand for many hours.  The effects of the foregoing, as well as his involvement in falls and other trauma, are alleged to have resulted in the incurrence or aggravation of his claimed foot and ankle disorders and, ultimately, to his peripheral vascular disease.  

To date, no VA examination has been afforded the Veteran regarding any of the disorders herein at issue.  In light of his allegations and clinical evidence denoting the existence of current disability from talipes equinus, ankle equinus, plantar fasciitis, and peripheral vascular disease, it is advisable to obtain additional medical input involving a VA medical examinations and opinions as to the relationship of the claimed disorders to the Veteran's military service.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain for inclusion in the claims folder a complete set of service treatment records relating to the Veteran's period of active duty and utilize all available secondary sources for information relating to medical care received in service, including but not limited to the report of an inservice hospitalization at Fort Gordon, Georgia, for treatment of foot, ankle, and other complaints.  Efforts to obtain these and any other Federal records requested below must continue until the records in question are obtained or the AMC formally determines that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined by means of a written determination, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the Veteran and he must then be afforded an opportunity to respond.

2.  Contact the Veteran in writing and request that he identify with specificity all VA and non-VA health care providers or facilities, including former employers, that have examined or treated him since service discharge for any of the disorders in question.  The requested identification of examination or treatment providers should include the name and address of each provider, the disorder examined or treated, and the approximate dates of pertinent examination and/or treatment, with as much specificity as possible, in addition to signed authorizations to obtain pertinent records from each such provider.  The Veteran should also be invited to submit any additional evidence in his possession that may be relevant to his claims. 

Thereafter, the AMC should obtain pertinent examination and/or treatment records from all treatment providers identified by the Veteran.  Once obtained such records should be made a part of the claims folder. 

3.  Obtain any pertinent records of VA medical treatment, not already of record, for inclusion in the Veteran's VA claims folder. 

4.  Thereafter, afford the Veteran VA medical examinations in order to ascertain the nature and etiology of claimed disorders involving talipes equinus, ankle equinus, plantar fasciitis, and peripheral vascular disease.  The claims file should be made available to the examiner(s) in conjunction with the examinations.  Such examinations should entail a complete medical history, a thorough clinical evaluation, and any diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses should then be set forth. 

The examiner(s) is asked to address the following questions, offering a complete rationale for each opinion provided: 

a)  Did any existing disorder or residuals thereof involving talipes equinus, ankle equinus, plantar fasciitis, and/or peripheral vascular disease unequivocally exist prior to the Veteran's entrance onto active duty November 1966, and, if so, is it equally unequivocal that any preexisting disorder did not undergo inservice aggravation? 

b)  In the event that any of the disorders referenced in (a) above did not either preexist service or if preexisting were not aggravated in service, is it at least as likely as not (50 percent or more probability) that any such disorder (talipes equinus, ankle equinus, plantar fasciitis, and peripheral vascular disease) originated in service or is otherwise attributable to service or any event therein? 

Use by the examiner(s) of the at least as likely as not language in responding to the immediately preceding paragraph (b) is required.  The examiner(s) is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus or service incurrence as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The examiner(s) is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

5.  Lastly, readjudicate the issues remaining on appeal, based on all of the evidence of record, and if any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate period of time to respond, before the record is returned to the Board for further review. 

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



